382 F.3d 1153
UNITED STATES of America, Plaintiff-Appellee,v.Peter CUNAG, aka Peter James Martinez, Defendant-Appellant.
No. 03-50067.
United States Court of Appeals, Ninth Circuit.
August 31, 2004.

Pegeen D. Rhyne, Esq., Office of the U.S. Attorney Criminal Division, Los Angeles, CA, for Plaintiff-Appellee.
William S. Harris, Esq., Stewart & Harris, South Pasadena, CA, for Defendant-Appellant.
Central District of California, Los Angeles. D.C. No. CR-01-01220-GHK-01.
Before HALL, TROTT, and CALLAHAN, Circuit Judges.

ORDER

1
The Opinion filed June 14, 2004, slip op. 7939, and appearing at 371 F.3d 1060 (9th Cir.2004), is hereby ordered withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit. The case remains under submission, and a new opinion will be filed in the near future.